 



EXHIBIT 10.24(b)
AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT
          THIS AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT (this
“Amendment”) by and between Mylan Laboratories Inc., a Pennsylvania corporation
(the “Company”), and                      (the “Executive”), is made as of March
31, 2006.
          WHEREAS, the Company and the Executive are parties to that certain
Transition and Succession Agreement dated as of                      (the
“Agreement”);
          WHEREAS, the Company and the Executive wish to amend the Agreement, as
set forth below;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

  1.   Section 1(a) of the Agreement is hereby amended to add the following
sentence at the end of such subsection:

“For the sake of clarity, it is understood that if the Executive’s employment
terminates prior to the Effective Date other than as described in the preceding
sentence, this Agreement shall thereupon be null and void and of no further
force and effect.”

  2.   The reference to “65%” in Section 1(d)(3) of the Agreement is hereby
deleted and replaced with “50%”.     3.   The introductory clause of
Section 5(a)(1) of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

“(1) the Company shall pay to the Executive (or the Executive’s estate or
beneficiary, in the event of the Executive’s death), in a lump sum in cash
within 30 days after the Date of Termination (or, if required by Section 409A of
the Code to avoid the imposition of additional taxes, on the date that is six
(6) months following the Date of Termination), the aggregate of the following
amounts:”

  4.   Section 5(a)(1)(B) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

“the amount equal to the product of (i) three and (ii) the amount of base salary
and cash bonus paid to the Executive by the Company as reflected on the
Executive’s W-2 in the tax year immediately preceding the year in which the Date
of Termination occurs or the Change of Control occurs, whichever is greater (in
the case of death or resignation for Good Reason by reason of the Executive’s
Disability, reduced (but not below zero) by any death or disability benefits
that the Executive or the Executive’s

 



--------------------------------------------------------------------------------



 



estate or beneficiaries are entitled to pursuant to plans or arrangements of the
Company), provided that if the Executive was not employed by the Company during
such entire tax year, item (ii) shall refer to the amount of base salary and
cash bonus as agreed to in Executive’s offer of employment letter;”

  5.   The first sentence of Section 5(a)(2) of the Agreement is hereby deleted
and replaced in its entirety to read as follows:

“for three years after the Executive’s Date of termination (or such shorter
period as required by Section 409A of the Code to avoid the imposition of
additional taxes), the Company shall continue benefits to the Executive and/or
the Executive’s dependents at least equal to those that were provided to them
(taking into account any required employee contributions, co-payments and
similar costs imposed on the Executive and the Executive’s dependents and tax
treatment of participation in plans, programs, practices and policies by the
Executive and the Executive’s dependents) in accordance with the plans,
programs, practices, and policies described in Section 3(b)(4) as of the Date of
Termination or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their dependents; provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility.”

  6.   Section 11 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“[Intentionally Omitted.]”

  7.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.     8.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.     9.   Except as modified
by this Amendment, the Agreement is hereby confirmed in all respects.

[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

         
 
  MYLAN LABORATORIES INC.    
 
       
 
       
 
  Name:    
 
  Title:    
 
       
 
  EXECUTIVE    
 
       
 
       

3